Cite as 2014 Ark. App. 285

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-478


GARRITT SCOTT MASON                                Opinion Delivered   May 7, 2014
                  APPELLANT
                                                   APPEAL FROM THE GARLAND
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-12-608]

STATE OF ARKANSAS                                  HONORABLE MARCIA R.
                                  APPELLEE         HEARNSBERGER, JUDGE

                                                   AFFIRMED



                               RITA W. GRUBER, Judge

       Garritt S. Mason was tried before a jury in the Circuit Court of Garland County for

the unlawful practice of chiropractic medicine. Dennis Hendrix, a private investigator,

testified that the Chiropractic Examiners Board obtained his services to gather information

about the Alphabiotics Center in Hot Springs; that he presented himself at the clinic,

requesting treatment for shoulder and neck pain; and that Mason, after a lengthy discussion

of the benefits of alphabiotics, said that he was able to relieve head and neck pain by certain

procedures. Hendrix testified that he was required to sign a membership agreement and pay

a $20 membership fee; that he lay on a table and Mason examined him; and that Mason

performed several maneuvers on him, pulling his head slightly and rapidly twisting it to one

side and then the other. Mason was convicted, was fined $5000, and was required to pay

court costs of $170.

       Acting pro se on appeal, as he did at trial, Mason raises three points. First, he contends
                                 Cite as 2014 Ark. App. 285

that he was not able to exercise his due-process rights because he was not allowed to present

his “association rights” defense to the jury. He contends in his second point that Detective

Mike Lydon of the Hot Springs Police Department, who arrested him for unlawful

chiropractic practice, lacked jurisdiction and authority because he was not properly sworn

pursuant to art. 19, § 20 of the Arkansas Constitution. Third, Mason contends that several

of his constitutional rights were violated by the Arkansas Chiropractic Board and by Dennis

Hendrix. We affirm.

                                        Points I and III

       The State correctly notes that the first and third points pertain to the same basic issues.

We agree with the State that Mason’s due-process argument has no merit and that his

constitutional argument is not preserved for appellate review.

       Mason argues that the trial court violated his First Amendment rights and denied him

due process by not permitting him to present his association-rights defense.1 This defense is

based on his belief that his right to freedom of association, right to privacy, and right of

private contract—given to him by the First and Fourteenth Amendments—supersede the

Arkansas statute criminalizing unlawful chiropractic practice. See Ark. Code Ann. § 17-81-

303 (Repl. 2010).

       Mason did not file a motion challenging the statute’s constitutionality or notify the

attorney general of his constitutional challenge, nor did he present legal authority to the trial



       1
        Mason reiterates in his reply brief that the primary issue on appeal is his right to
present his defense.

                                                2
                                Cite as 2014 Ark. App. 285

court supporting his position. Two days before trial, at the 8:30 a.m. pretrial hearing, he

failed to make his constitutional argument. At 1:36 p.m. the same day, he filed with the clerk

proposed Jury Instruction No. 2, which for the first time mentioned the concept of “a 1st and

14th Private Membership Association.” The proposed instruction was never served on the

prosecuting attorney. On the morning of trial, the following colloquy took place in

chambers:

       THE COURT:           [Y]our instructions kinda indicated to me some things that . . .
                            you may be trying to—or intended to talk about. You
                            mentioned a couple of constitutional amendments. I assume
                            that’s what you mean by the First and Fourteenth?

       MASON:               Yes, Ma’am.

       THE COURT:           Have you notified the Attorney General to be here? Do you
                            intend to question the United States Constitution?

       MASON:               Well, I don’t question the United States Constitution, but that
                            is the basis for what we have drawn up our association papers on
                            and that’s the—that is the reference.

       THE COURT:           What does that have to do with this charge?

       MASON:               Well, the charge against me is unlicensed chiropractic, but the
                            issue as far as the reason why I’m bringing this up today is
                            because of the fact that my rights have been infringed upon
                            because what I do in the privacy of the membership association
                            is in the private domain and not in the public realm which is not
                            subject to federal or state jurisdiction to a point of substantive
                            evil, as I understand it.

                                           ....

       THE COURT:           What does that [substantive evil] mean?

       MASON:               Well, it’s a threshold matter that’s been established. If the
                            investigator’s office determines that there is a cause or someone

                                              3
                                 Cite as 2014 Ark. App. 285

                             is performing something that is mala in se as opposed to mala
                             prohibita within the association something that’s a crime in and
                             of itself. You know you couldn’t obviously form an association
                             based on murder or some other crime that is like I said a crime
                             itself as opposed to a crime that is prohibited by law. For
                             example—

       The circuit court stopped Mason at this point and explained to him that the

constitutional argument was a legal issue for the court to decide, not a factual issue to be

decided by the jury. The court noted that Mason had not previously brought his legal issue

to the court, notified the prosecution of his intent to make a constitutional or legal argument,

or asked for a ruling on a legal argument of that nature. Mason confirmed his understanding

that he could not argue to the jury “the legal issue of private versus public or First or

Fourteenth Amendment rights or any legal argument.” The court granted the prosecutor’s

oral motion in limine to prevent Mason from arguing to the jury that a binding private

contract overrides the criminal statute.

       In Raymond v. State, 354 Ark. 157, 118 S.W.3d 567 (2003), the circuit court ruled

against Raymond on his constitutional challenge to Ark. Code Ann. § 5-71-228 (Repl.

1997)—the obstruction of shooting, hunting, fishing, or trapping activities. Raymond

contended on appeal that the statute was unconstitutional due to vagueness and overbreadth,

issues that our supreme court found were not preserved for review:

       In his motion to dismiss, Raymond summarily stated that § 5-71-228 violated his First
       Amendment rights to free speech under both the federal and state constitutions. No
       citation to authority was provided, other than simply a quotation of clauses from both
       constitutions. Nor was any brief filed in support. Additionally, when prompted by the
       court for argument on the motion during closing arguments, counsel for Raymond
       merely stated that what Raymond did was not illegal and that where a constitutional
       right and privilege were in competition, the constitutional right takes priority. Not

                                               4
                                  Cite as 2014 Ark. App. 285

       only did Raymond fail to cite any authority to the circuit court, but he failed to
       mention the terms “overbroad” or “void for vagueness.” Hence, there was no
       development of his claims relating to vagueness and overbreadth before the circuit
       court.

               This court is well aware of the fact that . . . the circuit court did rule on the
       issues of vagueness and overbreadth. . . . [H]owever, . . . the circuit court did not
       have the benefit of development of the law on these two pivotal issues. What
       Raymond now presents to this court on appeal, in the form of legal briefs, is a far cry
       from what the circuit court had at its disposal. Indeed, . . . Raymond never
       mentioned vagueness or overbreadth, much less developed an argument on either, to
       the circuit court, and the State was equally reticent on these legal points.

Raymond, 354 Ark. at 167–68, 118 S.W.3d at 574.

       Even when the issue is constitutional in nature, an argument is not preserved on appeal

unless the appellant raised and made the argument at trial and obtained a ruling on it; nor will

a particular theory be addressed on appeal if it was not presented below. Id. at 162, 118

S.W.3d at 572. The burden of providing a record sufficient to demonstrate error is upon the

appellant. Id. at 163, 118 S.W.3d at 572.

       As in Raymond, what Mason presents on appeal is a far cry from what the trial court

had at its disposal. He failed to make a motion or bring up his argument before trial—only

vaguely referencing constitutional issues in proposed jury instructions; failed to inform the

attorney general, the trial court, or the prosecutor of his argument before trial had begun; did

not cite authority to support his position; did not fully make his argument on the record; and

failed to obtain a ruling. The trial court essentially denied his proposed jury instruction, a

ruling that he does not appeal.

       Moreover, when the constitutionality of a statute is challenged, the attorney general

of this state must be notified and is entitled to be heard; this notification assures a fully

                                               5
                                 Cite as 2014 Ark. App. 285

developed adversary case on the constitutional issue. Ark. Code Ann. § 16-111-106(b) (Repl.

2006); see Landers v. Jameson, 355 Ark. 163, 174, 132 S.W.3d 741, 748 (2003); Raymond, supra.

No such notification was given in this case.

       Finally, to the extent that Mason’s argument is a challenge to the exclusion of the

evidence of the contract signed by Hendrix, the issue is not preserved because the contract

was not proffered. Opposing counsel objected to its introduction, and the following colloquy

ensued:

       MS. LAWRENCE:         I think that goes much further than our motion in limine and I
                             think our request was that we would not go into the contract
                             because we think it’s confusing for the jury. Civil versus
                             criminal is a matter of law for the court, not the jury. We think
                             it’s confusing, and furthermore, we’ve never been provided that.

       THE COURT:                   I’m not gonna allow it. You had an opportunity at
                                    pretrial to bring forth any documents that you were
                                    gonna try to present in the case to the State and you did
                                    not do so. Not only that, after looking at it, it appears to
                                    go into the same issues that we took up in the motion in
                                    limine.

                                             ....

                             [S]o other than that then, we’re not gonna go into the whole
                             membership.

       In summary, Mason received due process at trial, the circuit court did not err by

denying him the opportunity to present his “association rights” defense, and his constitutional

argument is not preserved for our review.

                                           Point II

       Mason contends that his conviction should be reversed because the arresting officer,


                                               6
                                 Cite as 2014 Ark. App. 285

Detective Mike Lydon of the Hot Springs Police Department, was not properly sworn

pursuant to art. 19, § 20 of the Arkansas Constitution:

       Senators and Representatives, and all judicial and executive, State and county officers,
       and all other officers, both civil and military, before entering on the duties of their
       respective offices, shall take and subscribe to the following oath of affirmation: “I,
       __________, do solemnly swear (or affirm) that I will support the Constitution of the
       United States and the Constitution of the State of Arkansas, and that I will faithfully
       discharge the duties of the office of __________, upon which I am now about to
       enter.”

Mason argues that Lydon’s failure to take and file the oath of office means that he was not a

legal de jure or de facto officer and that all of his actions are a nullity. Mason further argues

that this failure affected Lydon’s right to act in the capacity of police officer, detective, or

arresting officer; that the essential element of “willfulness” was not alleged in the indictment,

making it defective and resulting in a lack of jurisdiction; and that Lydon’s investigation of

him was fraudulent, with false arrest and false imprisonment.

       We agree with the State that Det. Lydon and unidentified persons at investigative and

state agencies whose authority Mason attacks were at the very least de facto officials, i.e.,

“who by some color of right” were in possession of their offices and were performing their

duties “with public acquiescence.” E.g., Bell v. State, 334 Ark. 285, 300, 973 S.W.2d 806,

814 (1998). As such, any attack against their authority must be by direct attack in a separately

filed action, not a collateral attack in a criminal prosecution. E.g., id. at 301, 973 S.W.2d at

815. Here, Mason filed no such action, and he cannot make a collateral attack on their

authority in the present case.

       Even if the attack could be made in this action, the record does not show that Mason


                                               7
                                 Cite as 2014 Ark. App. 285

made his argument to the circuit court or received a ruling on any portion of it. Issues raised

for the first time on appeal, even constitutional ones, will not be considered because the trial

court never had an opportunity to rule on them. London v. State, 354 Ark. 313, 320, 125
S.W.3d 813, 817 (2003). An appellant must obtain a ruling on an argument to preserve the

matter for this court’s review, and the appellant bears the burden of providing a record

sufficient to demonstrate error. Wallace v. State, 2009 Ark. 90, at 14, 302 S.W.3d 580, 589.

Because Mason did not make his argument below or obtain a ruling on it, it cannot be

reached on appeal.

       Affirmed.

       PITTMAN and HARRISON, JJ., agree.

       Garritt Scott Mason, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                8